 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERNEST JACKSON,                                     Case No.: 19-cv-767-GPC-WVG
12                                      Plaintiff,
                                                         ORDER GRANTING IN PART AND
13   v.                                                  DENYING IN PART DEFENDANT
                                                         COUNTY OF SAN DIEGO’S
14   CITY OF SAN DIEGO, COUNTY OF
                                                         MOTION TO DISMISS
     SAN DIEGO, and DOES 1–25, inclusive,
15
                                     Defendants.         [Dkt. No. 7.]
16
17
18
19
20
21
           Before the Court is Defendant County of San Diego’s (“Defendant” or “County”)
22
     motion to dismiss Plaintiff Ernest Jackson’s (“Plaintiff”) claims against it pursuant to
23
     Federal Rule of Civil Procedure (“Rule”) 12(b)(6). (Dkt. No. 7.) Plaintiff filed an
24
     opposition. (Dkt. No. 10.) The County filed a reply. (Dkt. No. 11.) Based on the briefs,
25
     applicable law, and supporting documentation, the Court GRANTS in part and DENIES
26
     in part the County’s motion to dismiss.
27
28

                                                     1
                                                                                 19-cv-767-GPC-WVG
 1                                          Background
 2         On April 25, 2019, Plaintiff filed a complaint claiming federal and state civil rights
 3   violations as well as state law claims against the City of San Diego, the County of San
 4   Diego, and Does 1–25. (Dkt. No. 1, Compl.) Does 1–2 are police officers, officials, and
 5   other agents of the City of San Diego employed by the San Diego Police Department who
 6   were acting in their professional capacity within the scope of their employment. (Id. ¶
 7   12.) Does 3–25 are sheriff’s deputies, officials, and other agents of the County of San
 8   Diego employed by the San Diego County Sheriff’s Department who were acting in their
 9   professional capacity within the scope of their employment. (Id. ¶ 14.)
10         According to the complaint, on Saturday, July 28, 2018, while Plaintiff was dozing
11   off in his parked truck in front of his former residence located at Newton Avenue, two
12   San Diego police officers, Does 1 and 2, arrested Plaintiff for public intoxication without
13   asking Plaintiff any questions about whether he lived at the residence, why he was parked
14   on the street, or whether he had been drinking. (Id. ¶¶ 21–30.) Plaintiff asserts he had
15   not been drinking and did not display any signs of intoxication. (Id. ¶¶ 29, 31.) The
16   officers did not ask to see Plaintiff’s California driver’s license, which listed the Newton
17   Avenue location as his address of residence, and they did not conduct a sobriety test. (Id.
18   ¶¶ 26–32.) The two officers booked Plaintiff in the San Diego Central Jail where
19   Plaintiff spent five days, from Saturday, July 28, 2018 to Wednesday, August 1, 2018.
20   (Id. ¶¶ 36, 42.) The officers also seized Plaintiff’s truck, which contained his personal
21   possessions, and the truck was ultimately sold at an auction after Plaintiff could not
22   afford to retrieve it. (Id. ¶ 37.) Once booked, Plaintiff was informed he would appear
23   before a judge at 10 a.m. on Monday, July 30; however, when the time came, Plaintiff
24   was never taken to appear before a judge, and sheriff deputies did not give Plaintiff an
25   explanation as to why he was denied a hearing. (Id. ¶¶ 38–40.) The following day,
26   Tuesday, July 31, Plaintiff inquired about appearing before a judge, and a deputy
27   responded that they would “let him know.” (Id. ¶ 41.) He was not taken to a judge and
28   spent another day in jail. (Id.) On Wednesday, August 1, Plaintiff’s fifth day in jail,

                                                   2
                                                                                 19-cv-767-GPC-WVG
 1   deputies handed Plaintiff a sheet of paper, which ordered Plaintiff to appear in court on
 2   September 13, 2018 and on that day, Plaintiff was released from jail. (Id. ¶¶ 42, 45.) On
 3   September 13, 2018, Plaintiff appeared in court as ordered but no criminal charges had
 4   been filed. (Id. ¶ 46.) Plaintiff believed he was a defendant awaiting criminal charges
 5   when he appeared in court on September 13, 2018. (Id. ¶ 105.) As a result of his
 6   unlawful seizure, wrongful arrest, false imprisonment, and violation of due process
 7   rights, he suffered emotional trauma, anxiety, and pain and suffering. (Id. ¶ 47.)
 8          On March 7, 2019, Plaintiff presented a Government Claim Form with the County
 9   pursuant to the California Government Code. (Id. ¶ 7.) On the Government Claim Form,
10   Plaintiff wrote that the claim arose from events that occurred between July 28, 2018 to
11   September 13, 2018. (Dkt. No. 7-2, D’s RJN1, Ex. A at 42.) On March 14, 2019, the
12   County issued a Notice of Returned Portion of Claim for Dates July 28, 2018 through
13   August 1, 2018. (Id., Ex. B at 7.) The Notice stated that a portion of his claim, July 28,
14   2018 through August 1, 2018, was not timely because it was not filed within six months
15   after the event or occurrence but acknowledged the September 13, 2018 portion of the
16   claim was timely. (Id.) On April 23, 2019, the County issued a Notice of Rejection of
17   Claim which references July 28, 2018 as the date of the incident.3 (Id.)
18
19
     1
       The County seeks judicial notice of the Government Claim Form submitted by Plaintiff, the County’s
20   Notice of Returned Portion of Claim for Dates July 28, 2018 through August 1, 2018, and the County’s
21   Notice of Rejection of Claim. (Dkt. No. 7-2, D’s RJN.) Plaintiff does not oppose and in fact relies on
     these documents in his opposition. Federal Rule of Evidence 201(b) provides that the “court may
22   judicially notice a fact that is not subject to reasonable dispute because it . . . .(2) can be accurately and
     readily determined from sources whose accuracy cannot reasonably be questioned. Fed. R. Evid.
23   201(b). Because these document are not subject to reasonable dispute, the Court GRANTS the County’s
     request for judicial notice. See Clarke v. Upton, 703 F. Supp. 2d 1037, 1042 (E.D. Cal. 2010) (taking
24   “judicial notice of the filing date and content of the First Tort Claim and its rejection by the County, and
25   of the filing date and content of the Second Tort Claim, and its rejection.”). In its reply, the County also
     seeks judicial notice of the Order for Release of Prisoner. (Dkt. No. 11-1, D’s RJN, Ex. D.) For the
26   same reasons stated above, the Court GRANTS the County’s request for judicial notice of the Order for
     Release of Prisoner.
27   2
       Page numbers are based on the CM/ECF pagination.
     3
       It is not clear whether the Notice of Rejection of Claims concerned the timely September 13, 2018
28   incident or addressed the untimely portion of the claim.

                                                           3
                                                                                               19-cv-767-GPC-WVG
 1          On April 25, 2019, Plaintiff filed a complaint in this Court alleging seven causes of
 2   action: (1) unlawful seizure pursuant to 42 U.S.C. § 1983 against Defendants Does 1–2;
 3   (2) arrest without probable cause pursuant to 42 U.S.C. § 1983 against Defendants Does
 4   1–2; (3) violation of procedural due process pursuant to 42 U.S.C. § 1983 against
 5   Defendants County of San Diego and Does 3–25; (4) negligence against all Defendants;
 6   (5) false imprisonment against Defendants City of San Diego and Does 1–2; (6)
 7   intentional infliction of emotional distress against all Defendants; and (7) violation of
 8   California Civil Code section 52.1 (“Bane Act”) against all Defendants. (Dkt. No. 1,
 9   Compl.)
10          On May 22, 2019, the City of San Diego filed an answer to the complaint. (Dkt.
11   No. 6.) On the same day, the County filed a motion to dismiss for failure to state a claim.
12   (Dkt. No. 7.) Plaintiff filed a timely opposition to the motion on June 14, 2019. (Dkt.
13   No. 10.) The County filed a timely reply on June 28, 2019. (Dkt. No. 11.)
14          The County argues that all claims against it, i.e., third, fourth, sixth, and seventh
15   causes of action, pled in Plaintiff’s complaint, should be dismissed.4 Specifically, the
16   County contends the third cause of action, due process violation under 42 U.S.C. § 1983
17   should be dismissed because Plaintiff failed to identify an official policy or established
18   custom that is alleged to have caused his constitutional injury to hold the County liable
19   for a § 1983 claim. With respect to the fourth, sixth, and seventh causes of action,
20   Plaintiff’s remaining state law claims, the County argues Plaintiff failed to timely comply
21   with the requirements of the California Tort Claims Act (“CTCA”). The crux of the
22   County’s argument is that Plaintiff’s injury accrued on August 1, 2018, the date Plaintiff
23
24
25
     4
       Defendant’s notice of motion asserts that it also seek dismissal of the “prayer for punitive damages and
     attorneys’ fees”. (Dkt. No. 7.) First, Plaintiff responds that he did not seek punitive damages against the
26   County. (Dkt. No. 10 at 15.) Yet, the Complaint alleges Plaintiff seeks exemplary damages against the
     County. (Dkt. No. 1, Compl. ¶ 139.) Accordingly, the Court GRANTS the County’s motion to dismiss
27   punitive damages against the County as unopposed. Second, Defendant does not provide any argument
     to supports its motion to dismiss attorneys’ fees. Accordingly, the Court DENIES the County’s motion
28   to dismiss attorneys’ fees as not legally supported.

                                                          4
                                                                                            19-cv-767-GPC-WVG
 1   was released from County jail after a five-day detention, and Plaintiff, having filed his
 2   Government Claim Form on March 7, 2019, failed to present a government tort claim to
 3   Defendant within six months of the claim’s accrual as required under California law.
 4         Plaintiff, in his opposition, acknowledges that third cause of action for violation of
 5   his federal due process rights was alleged against the County in error. Because Plaintiff’s
 6   opposition clarifies that the § 1983 claim was alleged against the County in error, the
 7   Court GRANTS the County’s motion and DISMISSES Plaintiff’s third cause of action as
 8   unopposed.
 9         Plaintiff further argues that the County’s motion to dismiss the state law claims
10   should be denied because Plaintiff timely presented his Government Claim Form against
11   the County on March 7, 2019. To support this contention, Plaintiff makes the following
12   arguments: (1) Plaintiff’s state law causes of action accrued on September 13, 2018, not
13   August 1, 2018, due to the delayed discovery doctrine, (Dkt. No. 10 at 5–6); (2) the
14   County’s wrongful acts began in July 2018 and continued until September 13, 2018,
15   (Dkt. No. 10 at 6–8); and (3) the County is equitably estopped from arguing untimeliness,
16   (Dkt. No. 10 at 8–11).
17         In its reply to Plaintiff’s opposition, the County argues that because Plaintiff’s sole
18   federal-question claim was alleged against the County in error, there are no remaining
19   claims over which there exists original subject matter jurisdiction, and the Court should
20   decline to exercise supplemental jurisdiction over the remaining state law claims. In the
21   alternative, the County argues that the state law claims must nevertheless be dismissed
22   for the following reasons: (1) Plaintiff is precluded from invoking the delayed discovery
23   doctrine because he had contemporaneous knowledge of his alleged injury when it
24   occurred on August 1, 2018; (2) Plaintiff’s complaint does not include specific facts
25   demonstrating Plaintiff conducted a reasonable investigation of all potential causes of
26   action for his injury once he was released from custody on August 1, 2018; and (3)
27   Plaintiff’s continuing violations and equitable estoppel arguments fail because the
28

                                                   5
                                                                                 19-cv-767-GPC-WVG
 1   Superior Court, and not County employees, ordered Plaintiff to appear in court on
 2   September 13, 2018.
 3                                            Discussion
 4   A.    Legal Standard for Federal Rule of Civil Procedure 12(b)(6)
 5         Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state a
 6   claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Dismissal under Rule
 7   12(b)(6) is appropriate where the complaint lacks a cognizable legal theory or sufficient
 8   facts to support a cognizable legal theory. See Balistreri v. Pacifica Police Dep’t., 901
 9   F.2d 696, 699 (9th Cir. 1990). A complaint may survive a motion to dismiss only if,
10   taking all well-pleaded factual allegations as true, it contains enough facts to “state a
11   claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
12   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This “facial
13   plausibility” standard requires the plaintiff to plead factual content that “allows the court
14   to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
15   Id. In reviewing a Rule 12(b)(6) motion, the Court accepts as true all facts alleged in the
16   complaint, and draws all reasonable inferences in favor of the plaintiff. al-Kidd v.
17   Ashcroft, 580 F.3d 949, 956 (9th Cir. 2009).
18   B.    Subject Matter Jurisdiction
19         In its reply, the County argues that because Plaintiff’s sole federal-question claim
20   against the County is dismissed, the Court should decline to exercise supplemental
21   jurisdiction over the remaining state law claims and dismiss the County from the suit.
22         Supplemental jurisdiction is constitutional so long as the pendent state law claim is
23   part of the same “case or controversy” as the federal claim. Trustees of Constr. Indus. &
24   Laborers Health & Welfare Tr. v. Desert Valley Landscape & Maint., Inc., 333 F.3d 923,
25   925 (9th Cir. 2003) (citing Mendoza v. Zirkle Fruit Co., 301 F.3d 1163, 1174 (9th Cir.
26   2002)); see also 28 U.S.C. § 1367(a) (providing “the district courts shall have
27   supplemental jurisdiction over all other claims that are so related to [federal claims] that
28   they form part of the same case or controversy under Article III”). State law claims are

                                                    6
                                                                                  19-cv-767-GPC-WVG
 1   part of the same case or controversy as federal claims when they “‘derive from a common
 2   nucleus of operative fact’ and are such that a plaintiff ‘would ordinarily be expected to
 3   try them in one judicial proceeding.’” Finley v. United States, 490 U.S. 545, 549 (1989)
 4   (quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966)).
 5         In this case, because the Court dismisses Plaintiff’s third cause of action alleging a
 6   § 1983 claim against the County, the only remaining claims against the County are those
 7   brought under state law. However, although Plaintiff’s third cause of action is dismissed
 8   as to the County, it remains as to individual County Defendants Does 3–25. (See Dkt.
 9   No. 1, Compl. ¶¶ 75–88.) Moreover, Plaintiff’s first and second causes of action in his
10   complaint alleges federal claims under § 1983 against Does 1–2. (Id. ¶¶ 48–74.) Having
11   original jurisdiction over Plaintiff’s three § 1983 claims against Does 1–25, the Court has
12   supplemental jurisdiction over Plaintiff’s state law claims against the County because the
13   claims against all Defendants derived from a common nucleus of operative fact such that
14   Plaintiff would ordinarily be expected to try them in one judicial proceeding. See 28
15   U.S.C. § 1367(c)(3) (district court may decline supplemental jurisdiction over a claim if it
16   “has dismissed all claims over which it has original jurisdiction.”).
17         Because the Court has federal-question jurisdiction over these first three causes of
18   actions, the Court retains discretion to exercise supplemental jurisdiction over the
19   remaining claims, as the federal and state claims all arise from the same facts and are part
20   of the same case or controversy. See 28 U.S.C. § 1367(a); ABF Freight Sys., Inc. v. Int’l
21   Brotherhood of Teamsters, 645 F.3d 954, 963 (8th Cir. 2011) (because district court had
22   original jurisdiction over action against one defendant, it had supplemental jurisdiction
23   over claims against another defendant “as the claims against all defendants arose from the
24   same facts”). Accordingly, the Court exercises supplemental jurisdiction over the state
25   law claims.
26   C.    Compliance with California Tort Claims Act
27         The County alternatively argues that Plaintiff’s state law claims, fourth, sixth, and
28   seventh causes of action, must be dismissed as to the County on the basis that Plaintiff

                                                   7
                                                                                 19-cv-767-GPC-WVG
 1   did not present his claim to the County within six months of the time the cause of action
 2   accrued, as is required by the CTCA. The County argues that Plaintiff’s causes of action
 3   accrued on August 1, 2018, when Plaintiff was released from the County jail, and
 4   therefore his March 7, 2019 Government Claim Form is untimely. Plaintiff argues that
 5   he timely complied with the CTCA because his claims were submitted within six months
 6   of September 13, 2018, the day he was ordered to appear in court and discovered no
 7   charges had been filed against him, which is the date that Plaintiff discovered his causes
 8   of action pursuant to the delayed discovery rule.5 The County replies by arguing that the
 9   delayed discovery doctrine does not apply because Plaintiff had contemporaneous
10   knowledge of the facts supporting his causes of action by August 1, 2018.
11          Under California law, before a complaint for monetary damages may be brought
12   against a public agency, the injured party must comply with the claim presentation
13   requirements of the CTCA. The failure to present a timely claim will bar the plaintiff
14   from bringing suit against a public entity. See Mangold v. California Pub. Utils.
15   Comm’n, 67 F.3d 1470, 1477 (9th Cir. 1995) (noting that the CTCA “requires, as a
16   condition precedent to suit against a public entity, the timely presentation of a written
17   claim”). Under the CTCA, a claim relating to a cause of action for injury to person or to
18   personal property against a public agency must be presented to the appropriate public
19   entity “not later than six months after the accrual of the cause of action.” Cal. Gov’t
20   Code § 911.2(a).
21          The general rule is that a “cause of action accrues ‘when it is complete with all of
22   its elements’—those elements being wrongdoing, harm, and causation.” Pooshs v. Philip
23   Morris USA, Inc., 51 Cal. 4th 788, 797 (2011) (citing Norgart v. Upjohn Co., 21 Cal. 4th
24   383, 389 (1999)). An important exception to the general rule of accrual is the “discovery
25
26
27   5
      Because the Court concludes that Plaintiff has sufficiently alleged the application of the delayed
     discovery rule, the Court need not address Plaintiff’s additional arguments that his claims are timely
28   under the continuing violation and equitable estoppel doctrines.

                                                         8
                                                                                            19-cv-767-GPC-WVG
 1   rule,” which “postpones the accrual of a cause of action until the plaintiff discovers, or
 2   has reason to discover the cause of action.” Fox v. Ethicon Endo-Surgery, Inc., 35 Cal.
 3   4th 797, 807 (2005). In order to rely on the delayed discovery rule, a complaint must
 4   plead facts to “show (1) the time and manner of discovery and (2) the inability to have
 5   made earlier discovery despite reasonable diligence.” Id. at 808 (quoting McKelvey v.
 6   Boeing N. American, Inc., 74 Cal. App. 4th 151, 160 (1999)). Courts “do not take a
 7   hypertechnical approach to the application of the discovery rule. Rather than examining
 8   whether the plaintiffs suspect facts supporting each specific legal element of a particular
 9   cause of action, we look to whether the plaintiffs have reason to at least suspect that a
10   type of wrongdoing has injured them.” Fox, 35 Cal. 4th at 807. “Once the elements of
11   belated discovery are pleaded, the question of whether plaintiffs have exercised due
12   diligence in discovering negligence is one of fact.” Ovando v. City of Los Angeles, 92 F.
13   Supp. 2d 1011, 1023 (C.D. Cal. 2000) (citing Bastian v. Cnty. of San Luis Obispo, 199
14   Cal. App. 3d 520, 527 (1988)); Yamauchi v. Cotterman, 84 F. Supp. 3d 993, 1011 (N.D.
15   Cal. 2015) (“[O]nce properly pleaded, belated discovery is a question of fact.”).
16         Courts have applied the delayed discovery rule to the accrual of state law tort
17   claims for purposes of the claim presentation under the CTCA. See Estate of Victorianne
18   v. Cnty. of San Diego, No. 14CV2170 WQH (BLM), 2016 WL 411292, at *12 (S.D. Cal.
19   Feb. 3, 2016) (applying delayed discovery rule in tort claims act case); Ovando, 92 F.
20   Supp. 2d at 1023 (applying the delayed discovery rule to a state law negligence claim for
21   purposes of determining whether the plaintiff complied with the CTCA).
22         Here, the complaint alleges that after being incarcerated for five days without ever
23   appearing before a judge, he was handed a sheet of paper and ordered to appear in court
24   on September 13, 2018. (Dkt. No. 1, Compl. ¶ 104.) After being released from jail,
25   Plaintiff believed he was a defendant awaiting criminal charges. (Id. ¶ 105.) He
26   appeared in court on September 13, 2018 as ordered but no charges had been filed. (Id.)
27   Plaintiff has sufficiently alleged facts to support the application of the delayed discovery
28   rule as he has alleged the time and manner of discovery. The issue of whether he

                                                   9
                                                                                 19-cv-767-GPC-WVG
 1   exercised due diligence to discover his state law causes of action is a question of fact and
 2   not amenable on a motion to dismiss. Thus, at the pleading stage, the Court DENIES the
 3   County’s motion to dismiss the state law claims due to a failure to timely comply with the
 4   claim presentation requirement of the CTCA.
 5                                           Conclusion
 6         Based on the above, the Court GRANTS in part and DENIES in part Defendant
 7   County of San Diego’s motion to dismiss. The Court GRANTS the County’s motion to
 8   dismiss the third cause of action for violation of due process and punitive damages as
 9   unopposed and DENIES the motion to dismiss as to the remaining state law causes of
10   action in the fourth, sixth and seventh causes of action. The hearing set for July 26, 2019
11   shall be vacated.
12         IT IS SO ORDERED.
13   Dated: July 23, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  10
                                                                                 19-cv-767-GPC-WVG
